Title: From George Washington to the Board of War, 22 September 1779
From: Washington, George
To: Board of War


        
          Gentlemen
          Head Quarters West Point 22d Sepr 1779
        
        I was yesterday honored with yours of the 16th: the general Return of Military Stores accompanying it was delivered safely to me.
        I have directed the few things forwarded by Mr Gardner to be delivered out to those Officers of the Staff and line who are not supplied by the States, at moderate prices, agreeable to the direction of the Board. I have the honor &c.
      